Title: From Thomas Jefferson to Thomas Mann Randolph, 19 February 1799
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. to TMR.
Philadelphia Feb. 19. 99.

I am so hard pushed for time that I can only announce to you a single event but that is a great one. it seems that soon after Gerry’s departure from France, overtures must have been made by Pichon, French chargé d’affaires at the Hague, to Murray. they were so soon matured that on the 28th. of Sep. 98. Taleyrand writes to Pichon approving what had been done, & particularly of his having assured Murray that whatever Plenipoty. the govmt of the US. should send to France to end our differences, would undoubtedly be recieved with the respect due to the representative of a free, independent & powerful nation; declaring that the President’s instructions to his envoys at Paris, if they contain the whole of the American govmt’s intentions announce dispositions which have been always entertained by the Directory, & desiring him to communicate these expressions to Murray in order to convince him of the sincerity of the French govmt, & to prevail on him to transmit them to his government. this is dated Sep. 28. & may have been recieved by Pichon Oct. 1. and near 5. months are elapsed before it is communicated. yesterday the P. nominated to the Senate W. V. Murray M.P. to the French republic, & adds that he shall be instructed not to go to France without direct & unequivocal assurances from the French govmt that he shall be recieved in character, enjoy the due privileges, & a minister of equal rank, title & power be appointed to discuss & conclude our controversies by a new treaty. you will percieve that this measure has been taken as grudgingly as tardily, just as the close of the session approaches: and the French are to go through the ceremony of a second submission. this had evidently been kept secret from the Feds of both houses, as appeared by their dismay. the Senate have passed over this day without taking it up. it is said they are gravelled & divided. some are for opposing; others do not know what to do. but in the mean time they have been permitted to go on with all the measures of war & patronage. this silences all arguments against the sincerity of France, & renders desperate every further effort towards war. communicate the general fact of this appointment & of it’s being the consequence of overtures from France to whom you please: but the particulars of my statement only to P. Carr & our most discreet friends.—I have been obliged to lay you under contribution here 50. D. I will justify it when I see you. I shall leave this Mar. 1st. as before mentioned, & expect the arrival of my horses at Fredsbg the 5th. in the evening. my warm & never ceasing love to my dear Martha & kisses to the little ones. Adieu.
 